Citation Nr: 9919178	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97- 31 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder 
(PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1990.  His primary military occupational 
specialty was infantryman, and his awards and decorations 
included the Parachutist Badge.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for 
psychiatric disability, claimed as adjustment disorder, 
is not plausible.

3.  The preponderance of the evidence shows that the 
veteran does not have PTSD under DSM-IV criteria.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
psychiatric disability, claimed as adjustment disorder, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Psychiatric disability, claimed as PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(a), 
3.304(f) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for psychiatric 
disability.  Service connection connotes many factors, 
but basically, it means that the facts, shown by 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with 
service in the Armed Forces, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

In particular, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If 
the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, 
or that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The threshold question is whether the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, 
that is, one which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a claim is not well grounded, VA has no 
duty to assist in the development of that claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy, 1 
Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions. LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran maintains that his psychiatric disability is 
primarily the result of several stressful experiences in 
service (See the report of the veteran's military 
history, recorded at the Des Moines Vet Center in January 
1997 and the veteran's statements received by the RO in 
January and February 1997).  He recalls an incident from 
December 1985, in which he gave up his seat on an 
aircraft, an aircraft which crashed and killed a number 
of his fellow soldiers.  He also recalls participation in 
a firefight while on security duty in the Sinai Desert.  
Finally, he states, that while stationed in Germany, he 
saw a young girl hit by a car.

The veteran's service medical records are completely 
negative for any complaints or clinical findings of 
psychiatric disability.  The first clinical evidence of 
psychiatric disability is contained in Vet Center records 
beginning in January 1997, in which adjustment disorder 
and dysthymia were diagnosed by a social worker.  PTSD, 
moderate, and chronic dysthymia were diagnosed by the 
social worker in June 1997.

In June 1997, the veteran underwent a VA psychiatric 
examination.  His claims file was reviewed by the 
examiner.  The veteran reported that the aircraft crash 
in December 1985 had had a significant affect on his 
attitude and behavior.  Following the examination, the 
diagnosis was adjustment disorder with mixed disturbance 
of emotions and conduct.

In July 1997, the veteran underwent another VA 
psychiatric examination by the same examiner.  The 
specific purpose was to determine whether the veteran had 
PTSD.  Again, his claims file was reviewed.  He recounted 
the circumstances of the December 1985 plane crash and of 
the firefight in the Sinai.  He stated that in the 
firefight, he and other members of his patrol had killed 
several people who were trying to smuggle weapons.  
Following the examination, the examiner concluded that 
the veteran had PTSD traits but that he did not meet the 
DSM-IV criteria for a diagnosis of PTSD.

The foregoing evidence shows that the veteran's 
psychiatric disability, including adjustment disorder and 
PTSD, was first clinically manifested many years after 
service.  Inasmuch as there is no medical that adjustment 
disorder was incurred in or aggravated by service, the 
Board is of the opinion that the claim with respect to 
that disorder is not well grounded.  It is unnecessary to 
consider the other requirements for service connection 
for adjustment disorder, as the failure of one element 
precludes a finding that the claim is plausible.

As to PTSD, however, the Board notes that that diagnosis 
was rendered by the social worker at the Vet Center (June 
1997) and is presumed to have been made in accordance 
with the criteria in DSM-IV.  The social worker was aware 
of at least two of the veteran's reported stressors at 
the time; and thus, the Board is of the opinion that this 
portion of the claim is well grounded.  

Although the claim of entitlement to service connection 
for PTSD is well grounded, the Board is of the opinion 
that the preponderance of the evidence is against an 
award of entitlement to service connection for PTSD.  
Indeed, the VA psychiatric examinations did not confirm 
that diagnosis, and, in fact, provided clear evidence to 
the contrary.  Despite two reviews of the veteran's 
claims folder, which included the reports of his 
stressors noted above, the examining physician stated 
unequivocally that the veteran did not meet the DSM-IV 
criteria for PTSD (July 1997).  In light of the fact that 
the physician has more extensive formal education than 
the social worker, and is more qualified to provide a 
medical opinion involving a clinical diagnosis, the Board 
is of the opinion that the physician's opinion carries 
greater weight.  Therefore, the Board concludes that the 
diagnosis of PTSD has not been established.  Accordingly, 
entitlement to service connection is not warranted. 
ORDER

Entitlement to service connection for psychiatric 
disability, including adjustment disorder and PTSD, is 
denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

